                                                                                                          Electronically Filed - St Louis County - December 22, 2020 - 04:51 PM
     Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 1 of 14 PageID #: 5
                                                                                 20SL-CC06210

                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                               STATE OF MISSOURI

KEVIN PERKINS                                         )
                                                      )
       Plaintiff,                                     )
                                                      )       Cause No.:
v.                                                    )
                                                      )       Division No.:
SAFECO INSURANCE COMPANY,                             )
OF AMERICA                                            )
                                                      )
Serve:                                                )
Safeco Insurance Company                              )
SC-Lawyers Incorporating Service Company,             )
Registered Agent                                      )
221 Bolivar Street                                    )
Jefferson City, MO 65101                              )
                                                      )
       Defendant.                                     )

                                            PETITION

       COMES NOW Plaintiff, Kevin Perkins (hereinafter “Perkins”), by and through

undersigned counsel, and for his causes of action against Defendant Safeco Insurance Company

(hereinafter “Safeco”), states and shows the Court as follows:

       1.      Plaintiff is and was at all times material hereto a resident and citizen of the State of

Missouri.

       2.      Safeco is an insurance company or corporation duly authorized and licensed to do

business as an insurance company in the State of Missouri.

       3.      On or about October 30, 2018, Perkins was lawfully operating an automobile

owned by him and his wife, in a generally west bound direction on Manchester Road in St. Louis,

Missouri, when he slowed to make a right-hand turn onto a private roadway.
                                                                                                      Electronically Filed - St Louis County - December 22, 2020 - 04:51 PM
     Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 2 of 14 PageID #: 6




       4.       At the aforesaid time and place, a motor vehicle being operated by Nicholas Cook

(hereinafter “Cook”) (further described infra as an “underinsured motorist”) driving immediately

behind Perkins, slammed into the driver’s side rear bumper of Perkins’ vehicle.

       5.       Cook was negligent and failed to exercise the highest degree of care in one or more

of the following respects:

       (a)      Failed to keep a careful lookout;

       (b)      Negligent and negligent per se pursuant to the rear end collision doctrine;

       (c)      Was inattentive in the operation of his motor vehicle;

       (d)      Failed to stop or swerve, coming into contact with the motor vehicle operated by

Perkins; and,

       (e)      Failed to sound a warning.

       6.       At the time of the aforementioned collision and at all relevant times, Perkins

exercised the highest degree of care in the operation of his automobile and was not negligent.

       7.       At the time of the aforementioned collision, Cook was an underinsured motorist as

that term is defined in the applicable Safeco policy of insurance providing coverage to plaintiff.

       8.       As a direct and proximate result of the conduct Cook, in one or more of the

foregoing respects submitted above, Perkins was caused to sustain financial anxiety and distress.

Perkins underwent medical treatment for same and has incurred charges for medical care and

treatment for same in the amount of approximately Sixteen Thousand, Seven Hundred Eighty-Two

($16,782,00) dollars related thereto. Perkins continues to experience symptoms of the

aforementioned harm, injury, and losses, and the aforementioned harms, injury and losses.

       9.       As a direct and proximate result of the underinsured driver’s negligence, plaintiff

has incurred lost wages.



                                                    2
                                                                                                          Electronically Filed - St Louis County - December 22, 2020 - 04:51 PM
     Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 3 of 14 PageID #: 7




                                  COUNT I
                BREACH OF CONTRACT/VEXATIOUS REFUSAL – SAFECO

          10.   On or about October 30, 2018, Perkins for money paid in the form of premiums,

was an insured under one or more active policies of insurance issued by Safeco which provided

underinsured motorist coverage to him.

          11.   While the insurance policy was in full force and effect, Perkins suffered extensive

damage and bodily injury as a result of the events described above caused by Cook, who is an

underinsured motorist as defined in the Safeco policy.

          12.   Perkins notified Safeco and filed and made claims for coverage and payment of the

underinsured motorist benefits and has complied with all conditions pursuant to the insurance

policy.

          13.   Safeco has delayed payment unreasonably and without justification, and/or has

denied the claims for coverage and payment.

          14.   Safeco’s delay and/or denial of the coverage and claims for payment was in bad

faith, as the evidence establishes a clearly covered loss that is within the terms of the coverage sold

by Safeco and for which thousands of dollars in premium charges has been paid for plaintiff and

his wife to be protected from harms and losses caused by underinsured motorists.

          15.   Safeco has failed and refused and continues to refuse to extend full and complete

coverage for the entire loss and all of the harms and damages and has failed to otherwise honor its

obligations under the policy of insurance.

          16.   Safeco’s actions as set forth in the preceding paragraphs are without just cause or

excuse, are unreasonable under the facts as such facts would appear to a reasonable person and are

based on improper and/or incorrect reasons.




                                                  3
                                                                                                      Electronically Filed - St Louis County - December 22, 2020 - 04:51 PM
     Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 4 of 14 PageID #: 8




       17.     Safeco has failed to allege or provide a valid reason for its failure and continued

refusal to provide full and complete coverage and reasonable payment for all of the harms and

losses and all of the aforementioned damage and injuries.

       18.     Perkins has complied with all material terms and conditions of the policy.

       19.     Despite repeated demands and evidence provided to Safeco of the harms, injuries,

and losses, and that the claims are covered by the policy, Safeco has accepted plaintiff’s premium

payments but has failed and refused to pay or otherwise honor its policy, in breach of the policy

and adding to plaintiff’s harms, injury, and detriment.

       20.     Safeco’s refusal and delay and failure to provide complete coverage and indemnity

for the harms and losses suffered by Perkins at the hands of an underinsured motorist is

unreasonable, vexatious, and without reasonable cause, and, therefore, pursuant to §375.296 and

§375.420 R.S.Mo, it is liable for interest from and after the date of the submission of the claim,

penalties as provided by statute, costs of suit, and reasonable attorneys’ fees for vexatious delay

and refusal to pay. To date, Perkins has incurred attorneys’ fees and will continue to incur such

fees until this action is concluded.

       21.     As a direct and proximate result of the foregoing, Perkins suffered damages in an

amount to be determined upon the trial of this cause, as and for actual and consequential damages,

and other amounts as may be reasonably due and payable to Perkins or on his behalf under the

terms of the policy.

       WHEREFORE, Plaintiff, Kevin Perkins, prays for Judgment against Safeco Insurance,

for a sum in excess of Twenty-Five Thousand Dollars ($25,000.00) but less than Seventy-Five

Thousand Dollars ($75,000.00), together with pre-Judgment interest and interest at the legal rate,




                                                 4
                                                                                                        Electronically Filed - St Louis County - December 22, 2020 - 04:51 PM
     Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 5 of 14 PageID #: 9




statutory penalties for vexatious delay and refusal to pay, attorneys’ fees, the cost of this action,

and for such other and further relief as this Court deems just and proper.

                                              THE ONDER LAW FIRM

                                      By      /s/ Matthew P. O’Grady
                                              Matthew P. O’Grady #47543
                                              110 E. Lockwood
                                              St. Louis, MO 63119
                                              314/963-9000 telephone
                                              314/963-1700 facsimile
                                              ogrady@onderlaw.com

                                              Attorneys for Plaintiff




                                                 5
                 Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 6 of 14 PageID #: 10

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06210
 JOSEPH L. WALSH III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KEVIN PERKINS                                                  MATTHEW P O'GRADY
                                                                110 EAST LOCKWOOD
                                                          vs.   SAINT LOUIS, MO 63119
 Defendant/Respondent:                                          Court Address:
 SAFECO INSURANCE COMPANY OF                                    ST LOUIS COUNTY COURT BUILDING
 AMERICA                                                        105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Breach of Contract                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: SAFECO INSURANCE COMPANY OF AMERICA
                                      Alias:
  C/O SC-LAWYERS INCORP. SERV.
  221 BOLIVAR STREET
  JEFFERSON CITY, MO 65101

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        29-DEC-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11451          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 7 of 14 PageID #: 11
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11451    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 8 of 14 PageID #: 12
                         THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11451   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 9 of 14 PageID #: 13
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11451   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 10 of 14 PageID #: 14
Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 11 of 14 PageID #: 15
Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 12 of 14 PageID #: 16
Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 13 of 14 PageID #: 17
                                                                                                      Electronically Filed - St Louis County - January 28, 2021 - 11:31 AM
     Case: 4:21-cv-00155 Doc. #: 1-1 Filed: 02/05/21 Page: 14 of 14 PageID #: 18




                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

KEVIN PERKINS                                 )
                                              )
        Plaintiff,                            )
                                              )       Cause No.: 20SL-CC06210
v.                                            )
                                              )
SAFECO INSURANCE COMPANY                      )
OF AMERICA                                    )
                                              )
        Defendant.                            )

                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of Plaintiff’s First Interrogatories and First

Request for Production of Documents Directed to Defendant Safeco Insurance Company of

America were served simultaneously with the Summons and Petition on January 13, 2021.

                                                      ONDERLAW, LLC


                                              By:     _/s/ Matthew P. O’Grady____________
                                                      Matthew P. O’Grady, #47543
                                                      110 East Lockwood Avenue
                                                      St. Louis, MO 63119
                                                      Tel: (314) 963-9000
                                                      Fax: (314) 963-1700
                                                      ogrady@onderlaw.com

                                                      Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was eFiled with the
Clerk of the Circuit Court on this 28th day of January 2021.

                                                      _/s/ Matthew P. O’Grady____________
